Citation Nr: 0929647	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at L5-S1, and in excess of 10 
percent for associated left leg sciatica.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June to August 1986 
and from September 1990 to June 1991.  

This case initially came before the Board of Veteran's 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis Missouri.  In July 2007, the Board remanded 
the appeal for VCAA compliance and an up to date VA 
examination.  All of this was completed by the RO, but 
unfortunately, the case must again be remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


REMAND
The appeal was previously remanded for VCAA compliance with 
respect to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and this was accomplished by the RO in notices 
provided the veteran in August 2007 and July 2008.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

However, neither the RO or the Board could have foreseen the 
Court's action in Vazquez-Flores v. Peake, 22 Vet. App. 37, 
46 (2008), which held that adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code(s) under which the claimant is (or 
may be) rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a simple worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation. Id. at 43-44.   

While these notice requirements may have been fulfilled in 
the RO's most recent April 2009 Supplemental Statement of the 
Case (SSOC), the Board cannot argue that the Veteran was not 
prejudiced by not being provided this required notice prior 
to the issuance of the rating decision on appeal, and so late 
in the appeal process.  

The remedy is to remand for Vazquez compliant notice to be 
provided the Veteran, and to give him an opportunity to 
review this notice and to submit any additional evidence 
and/or argument he may have in response to it.  The Board has 
reviewed the record and is otherwise satisfied that the 
evidence and examinations on file are complete and adequate 
for rating purposes.  

Accordingly, the case is REMANDED for the following action:

The AMC must provide the Veteran with VCAA 
notice that is Vazquez compliant in terms 
of specificity, and should include all of 
the potentially applicable Schedular 
criteria for an increase, both for the 
back, and the left leg sciatica.  The 
information in the RO's April 2009 SSOC 
may be useful as a guide.  In addition, 
the Veteran should be notified that the 
evidence necessary to substantiate a claim 
for increase would be objective medical 
evidence showing an increase in the 
underlying pathology of the lumbar spine 
(as opposed to a lay statements of 
subjective complaints).  The AMC must then 
wait the appropriate amount of time for 
any response, and to follow up as 
necessary to assist the Veteran if he 
requests assistance.  Thereafter the case 
would be returned to the Board after 
compliance with appellate procedures.  The 
Veteran need do nothing further until 
notified.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

